Citation Nr: 0827351	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  08-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tonsillar cancer with metastasis to the lymph nodes of the 
neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, and from December 1972 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that, in pertinent part, denied a 
higher evaluation for the veteran's service-connected hearing 
loss, and denied the veteran's application to reopen his 
previously denied claim for tonsillar cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2008 substantive appeal (on VA Form 9, Appeal 
to the Board); the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge in Washington 
DC.  The veteran was scheduled for a July 23, 2008 hearing.  
On July 23, 2008, the veteran's representative submitted a 
statement requesting that, due to a serious illness, the 
veteran be rescheduled for a video-conference hearing at the 
local VA Regional office.  The veteran also submitted a 
statement indicating that he would not be able to traval to 
Washington, DC due to his health, and requesting a video-
conference hearing at the local RO.

Under the applicable regulation found at 38 C.F.R. 
§ 20.702(c), if VA does not receive a request for a change in 
the scheduled hearing at some point before the two week 
period immediately preceding the scheduled hearing date, that 
scheduled hearing date becomes fixed.  After a hearing date 
has been fixed, a change in that hearing date will only be 
granted for good cause.  Whether good cause for establishing 
a new hearing date has been shown will be determined by the 
presiding member of the Board of Veterans' Appeals assigned 
to conduct the hearing.  

In this case, the veteran's request to reschedule his hearing 
was received the day of the hearing.  Finding good cause for 
the request, however, the Board, in an August 2008 order 
signed by the Acting Veterans Law Judge assigned to conduct 
the hearing, granted the veteran's motion to reschedule.  
Accordingly, this case must be remanded.
 
In light of the foregoing, the case is hereby REMANDED for 
the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2007).  The veteran has requested a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




